Citation Nr: 0112685	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-07 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1998, in which the 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
subsequently perfected an appeal of that decision.


REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statute 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantially complete the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

Here, the veteran seeks service connection for PTSD.  Service 
connection for PTSD requires the presence of a current 
medical diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor actually occurred, and 
medical evidence of a nexus between current symptomatology 
and the specific claimed in-service stressor.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997);  38 C.F.R. § 3.304(f) (2000).

Upon its review of the file, the Board notes that the veteran 
has been diagnosed with PTSD.  The veteran was diagnosed with 
PTSD twice in August of 1998, by both a VA physician and a 
private physician.  Neither diagnosis provided identification 
of the stressor(s) which served as the basis for the PTSD 
diagnosis.  However, the veteran was again diagnosed with 
PTSD in March 1999, by Dr. D. Losacco, a private physician 
who identified several stressors which served as the basis 
for the veteran's PTSD diagnosis, thereby providing a nexus 
between the veteran's current symptomatology and his specific 
claimed in-service stressors. 

The stressors identified by Dr. Losacco include the veteran's 
account of his arrival in Vietnam, during which the veteran's 
unit was met with an active siege of their base.  While 
seeking shelter upon leaving the airplane, a soldier in front 
of the veteran received a mortal wound to the head, causing a 
portion of the soldier's head to be blown off in view of the 
veteran.  Other deaths occurred during this time.  The 
veteran also claims that he served as part of an escort group 
returning Vietnamese civilians from bases to their villages 
at night.  The veteran alleges that the escort group came 
under fire almost every night and often witnessed comrades 
who had been killed while guarding a bridge.  Additionally, 
the veteran alleged that he was part of a team that 
maintained the lights in his camp, having to exchange lights 
while in danger of coming under enemy fire.

The veteran also testified at a hearing before the VA 
Regional Office in Little Rock, Arkansas on July 22, 1999.  
In addition to recounting the above-mentioned stressors, the 
veteran identified other possible stressor events that 
occurred during his service in Vietnam.  The veteran asserted 
that he was once returning a group of Vietnamese civilians to 
their villages when his team came upon a group of Viet Cong 
who fired upon them.  The veteran asserts that his team 
radioed in for an airstrike because they were outnumbered by 
the Viet Cong.  The veteran also asserts that he often came 
upon people in the villages who were wounded or in bad shape, 
or who had otherwise been mistreated in some form.  
Additionally, the veteran claims that he occasionally 
witnessed bodies being dropped off in his camp to be picked 
up by the morgue.

However, additional evidence regarding the existence of a 
stressor must be obtained.  See, e.g., Cohen v. Brown, 10 
Vet.App. 128 (1997).  The evidence required to determine the 
existence of a stressor is generally dependent upon whether 
the veteran "engaged in combat," in which case the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) apply, or 
not, in which case, corroboration is required to establish 
the existence of a stressor.  Once the RO makes a 
determination regarding whether the veteran "engaged in 
combat," subsequent development is dependent upon this 
determination.  If it is determined that he did not "engage 
in combat," evidence in support of the stressor must be 
obtained.  Moreau v. Brown, 9 Vet.App. 389, 396 (1996).  

According to service personnel records, the veteran was 
stationed in Vietnam from September 1969 to September 1970.  
He was assigned to the 554th LEM Co. from the time of his 
arrival until November 6, 1969, at which time he was switched 
to the 16oth HEM Co., where he was assigned until his 
departure from Vietnam.  During the entire time he was in 
Vietnam, his principal duty was noted to be cook, and he was 
not awarded any medals or decorations denoting combat 
participation.  Thus, there is insufficient evidence to find 
combat participation, and additional evidence, of either the 
specific stressors, or combat participation, is required.

No attempt has been made to document his stressors.  However, 
although the case has not been sent to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) for 
verification of stressors, prior to such referral, the 
veteran must provide more specific information regarding the 
approximate dates and locations of the claimed stressors.  

Additionally, according to an August 1998 note from R. 
Bishop, M.D., the veteran was under his care for treatment of 
major depression and PTSD.  VA outpatient treatment records 
dated from June to August 1998 indicate his treatment for 
PTSD, although the stressor was not identified.  VA must 
obtain relevant treatment records.  In addition, he must be 
afforded an examination.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court of Appeals for 
Veterans Claims.  For that reason, to ensure due process, and 
to ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his appeal, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all records of 
the veteran's VA outpatient treatment for 
PTSD from the Fayetteville outpatient 
clinic, and any other indicated 
facilities, to specifically include all 
histories and diagnostic tests upon which 
the diagnosis of PTSD was based.  

2.  After securing appropriate 
authorizations, the RO should request 
legible copies of all of the veteran's 
treatment records from R. Bishop, M.D., 
whose address is noted on an August 1998 
note received in October 1998, to 
specifically include all histories and 
diagnostic tests upon which the diagnosis 
of PTSD was based.  The results of the 
requests, whether successful or 
unsuccessful, must be documented in the 
claims file.  In addition, the veteran 
must be informed of any negative results, 
and informed that he may submit any 
records himself directly to the RO.  

3.  The veteran should be contacted and 
asked to provide additional information 
regarding his claimed stressors.  He 
should be specifically asked to identify 
his unit designation, approximate dates 
and locations of events, and any names of 
participants or witnesses, of each of the 
claimed stressful incidents, to the best 
of his recollection.

4.  After affording the veteran a 
reasonable period of time to respond, the 
RO should send copies this statement, as 
well as of all of the veteran's service 
personnel records with his unit 
designation while in Vietnam highlighted, 
and his DD 214 to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197.  The RO 
should request that the USASCRUR make an 
effort to corroborate the veteran's 
stressors to the best of its ability.  If 
USASCRUR is unable to provide any 
information based on the evidence 
provided, the veteran must be notified of 
this fact, and provided an opportunity to 
respond.

5.  The RO should also inform the veteran 
that he may submit corroborating evidence 
of his asserted in- service stressors in 
the form of lay statements, preferably 
from person(s) who witnessed the event or 
to whom he related the event at the time 
it occurred and not years later.   

6.  After completion of the above, and 
association of any accumulated evidence 
with the claims file, the RO should accord 
the veteran a VA psychiatric examination, 
before a board of two examiners, to 
determine whether he currently has PTSD 
due to inservice stressors.  The claims 
file with the newly obtained evidence, 
must be forwarded to the board and 
reviewed in conjunction with the 
examination.  Psychological testing should 
be conducted prior to the examination, and 
the results available for review by the 
examiners at the time of the examination.  
If the veteran is diagnosed with PTSD, the 
examiners should be requested to explain 
the sufficiency of each specific stressor 
relied upon for the diagnosis, the basis 
for the conclusion that the veteran's 
symptomatology was adequate to support a 
diagnosis of PTSD, and whether there is a 
causal nexus between the veteran's 
specific claimed in service stressor(s) 
and his current symptomatology.  All 
findings and conclusions must be reported 
in detail, with reference to the evidence 
relied upon, and without resort to 
speculation.

7. The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  Thereafter, 
the RO should again review the record and 
consider all the additional evidence.  If 
any benefit sought, for which an appeal 
has been perfected, remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K. HUDSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




